18-12341-smb       Doc 126      Filed 03/04/19 Entered 03/04/19 11:11:07              Main Document
                                             Pg 1 of 21


 KLESTADT WINTERS JURELLER SOUTHARD & STEVENS, LLP
 Tracy L. Klestadt
 Joseph C. Corneau
 200 West 41st Street, 17th Floor
 New York, New York 10036
 Telephone: (212) 972-3000
 Facsimile: (212) 972-2245

 Attorneys for the Debtors and Debtors-in-Possession

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------- X
                                                                     :
In re:                                                               : Chapter 11
                                                                     :
1141 REALTY OWNER LLC, et al.,                                       : Case No. 18-12341(SMB)
                                                                     :
                                    Debtors.                         : Jointly Administered
                                                                     :
------------------------------------------------------------------ X

          SIXTH MONTHLY FEE STATEMENT OF KLESTADT WINTERS
                  JURELLER SOUTHARD & STEVENS, LLP,
        ATTORNEYS FOR THE DEBTORS AND DEBTORS-IN-POSSESSION,
      FOR THE PERIOD FROM JANUARY 1, 2019 THROUGH JANUARY 31, 2019

 Name of Applicant:                                      Klestadt Winters Jureller
                                                         Southard & Stevens, LLP (“KWJS&S”)
 Authorized to Provide
 Professional Services to:                               1141 Realty Owner LLC, et al. (the
                                                         “Debtors”)

 Effective Date of Retention:                            July 31, 2018


 Period for Which Compensation
 and Reimbursement is Sought:                            January 1, 2019 through January 31, 2019
                                                         (“Statement Period”)

 Compensation Sought as Actual,
 Reasonable and Necessary for
 Statement Period:                                       $39,070.00
18-12341-smb      Doc 126      Filed 03/04/19 Entered 03/04/19 11:11:07         Main Document
                                            Pg 2 of 21


 Reimbursement of Expenses Sought
 as Actual, Reasonable and Necessary
 During Statement Period:                           $67.40

 Objection Deadline:                                March 18, 2019

 Amount Payable After Objection
 Deadline (80% of fees, 100% of expenses):          $31,323.40

        In accordance with the Order Pursuant to Sections 105(a) and 331 of the Bankruptcy Code

 Establishing Procedures for Monthly Compensation and Reimbursement of Expenses of

 Professionals, dated September 21, 2018 (the “Interim Compensation Order”) [Docket No. 57],

 Klestadt Winters Jureller Southard & Stevens LLP (“KWJS&S”) hereby submits this Sixth

 monthly fee statement (the “Sixth Monthly Fee Statement”), seeking compensation for services

 rendered and reimbursement of expenses incurred as local bankruptcy and conflicts counsel to the

 Debtors, for the period from January 1, 2019 through January 31, 2019. By this Sixth Monthly Fee

 Statement, KWJS&S seeks payment in the amount of $31,323.40, which is comprised of (i) eighty

 percent (80%) of the total amount of compensation sought for actual and necessary services

 rendered during the Statement Period and (ii) reimbursement of one hundred percent (100%) of

 actual and necessary expenses incurred in connection with such services.

        Annexed hereto as Exhibit A are contemporaneously maintained time and expense records

 for the services for the Statement Period.
18-12341-smb        Doc 126     Filed 03/04/19 Entered 03/04/19 11:11:07           Main Document
                                             Pg 3 of 21


                          TIME SUMMARY BY BILLING CATEGORY
                      For the Period of January 1, 2019 through January 31, 2019


          Billing Category                    Total Hours                Total Compensation
Case Administration                                       4.20                                $ 2,360.00
Claims and Claims Objections                             26.60                                $16,180.00
DIP Financing                                             3.00                                $ 1,575.00
Executory Contracts                                       0.70                                $    367.50
Operations and Real Estate Issues                         0.70                                $    367.50
Plan and Disclosure Statement                            23.10                                $12,375.00
Retentions and Fees                                      11.60                                $ 5,845.00
TOTAL                                                    69.90                                $39,070.00

                              TIME SUMMARY BY PROFESSIONAL
                      For the Period of January 1, 2019 through January 31, 2019

                                                                                              Total
        Name                 Position/Experience     Hourly Rate       Total Hours         Compensation
                            Managing Partner;
Tracy L. Klestadt                                             $750                 13.50      $10,125.00
                            admitted in 1986.
                            Partner; admitted in
Joseph C. Corneau                                             $525                 54.50      $28,612.50
                            2003.
Stephanie Nocella           Paralegal.                        $175                  0.70          $122.50

Rayella Bergman             Paralegal.                        $175                  1.20          $210.00
                                                         $558.94
Total                                                   (Blended                   69.90      $39,070.00
                                                     Hourly Rate)
18-12341-smb      Doc 126      Filed 03/04/19 Entered 03/04/19 11:11:07              Main Document
                                            Pg 4 of 21


                                     EXPENSE SUMMARY
                    For the Period of January 1, 2019 through January 31, 2019

                             Disbursements                                              Amount
Photocopies                                                                                      $61.90
Subway                                                                                            $5.50
Total Disbursements                                                                              $67.40

                         NOTICE AND OBJECTION PROCEDURES

        Notice of this Sixth Monthly Fee Statement shall be given by email or hand or overnight

 delivery upon: (i) the Debtors (c/o James Katchadurian, Chief Restructuring Officer, CR3

 Partners, LLC, 450 Lexington Avenue, 4th Floor, New York, New York 10017); (ii) counsel to the

 Debtors, Klestadt Winters Jureller Southard & Stevens, LLP, 200 West 41st Street, 17th Floor,

 New York, New York 10036 (Attn: Tracy L. Klestadt) (iii) counsel to Premier Flatiron LLC,

 SilvermanAcampora LLP, 100 Jericho Quadrangle, Suite 300, Jericho, New York 11753 (Attn:

 Kenneth Silverman); (iv) counsel to Wilmington Trust, N.A., solely in its capacity as Trustee for

 the Benefit of the Registered Holders of Wells Fargo Commercial Mortgage Trust 2015-C28,

 Commercial Mortgage Pass-Through Certificates, Series 2015-C28, Sidley Austin LLP, 787

 Seventh Avenue, New York, New York 10019 (Attn: Michael G. Burke); and (v) Office of the

 U.S. Trustee, 201 Varick Street, Suite 1006, New York, NY 10014 (Attn: Susan Arbeit); (each a

 “Notice Party” and collectively, the “Notice Parties”).

        Objections to this Sixth Monthly Fee Statement, if any, must be served upon the Notice

 Parties, and by hand or overnight delivery upon Klestadt Winters Jureller Southard & Stevens,

 LLP, 200 West 41st Street, 17th Floor, New York, NY 10036, Attn: Tracy L. Klestadt, no later than

 March 18, 2019 at 4:00 p.m. (Prevailing Eastern Time) (the “Objection Deadline”), setting forth

 the nature of the objection and the specific amount of fees or expenses at issue.

        If no objections to this Sixth Monthly Fee Statement are received by the Objection
18-12341-smb       Doc 126     Filed 03/04/19 Entered 03/04/19 11:11:07             Main Document
                                            Pg 5 of 21


 Deadline, the Debtors shall promptly pay KWJS&S 80% of the fees and 100% of the expenses

 identified in this Sixth Monthly Fee Statement.

        To the extent that an objection to this Sixth Monthly Fee Statement is received on or before

 the Objection Deadline, the Debtors shall withhold payment of that portion of this Sixth Monthly

 Fee Statement to which the objection is directed and promptly pay the remainder of the fees and

 expenses in the percentages set forth above. To the extent such an objection is not resolved, it shall

 be preserved and scheduled for consideration at the next interim fee application hearing.



                                  RESERVATION OF RIGHTS

        KWJS&S reserves the right to amend the fees and expense reimbursement sought herein

 in the event that a subsequent review of KWJS&S’s records reveals that additional professional

 services were rendered or expenses incurred which were not processed in advance of this Sixth

 Monthly Fee Statement. In the event such amendments are required, KWJS&S reserves the right

 to seek such additional fees or expenses in any subsequent fee applications or monthly fee

 statements.

                               [remainder of page intentionally blank]
18-12341-smb   Doc 126   Filed 03/04/19 Entered 03/04/19 11:11:07      Main Document
                                      Pg 6 of 21


  Dated: New York, New York
         March 4, 2019


                                          KLESTADT WINTERS JURELLER
                                          SOUTHARD & STEVENS, LLP


                                     By: /s/Tracy L. Klestadt
                                         Tracy L. Klestadt
                                         Joseph C. Corneau
                                         200 West 41st Street, 17th Floor
                                         New York, New York 10036-7203
                                         Tel: (212) 972-3000
                                         Fax: (212) 972-2245
                                         Email: tklestadt@klestadt.com
                                                 jcorneau@klestadt.com


                                          Attorneys for the Debtors and Debtors-in-
                                          Possession
18-12341-smb   Doc 126   Filed 03/04/19 Entered 03/04/19 11:11:07   Main Document
                                      Pg 7 of 21


                                    EXHIBIT A

                           TIME AND EXPENSE DETAIL
                                          18-12341-smb              Doc 126        Filed 03/04/19 Entered 03/04/19 11:11:07     Main Document
                                                                                                Pg 8 of 21
                           Klestadt Winters Jureller Southard & Stevens, LLP
                                                           Informational Monthly Fee Statement
                                                                          for
                                                          1141 Realty Owner LLC - January 2019
   Date                   Professional Matter ID/Client Sort                                           Component   Hours    Units    Price      Value
                                       Matter Description
                                       Narrative
Matter Description (First Line): Case Administration
   01/02/2019             Corneau, Joseph                 11030.002/ 1141 Realty Owner LLC                Fees       1.20     0.00   525.00     630.00
                                                          Case Administration
                                                          Conferring with Mr. Klestadt regarding
                                                          status [0.2]. Telephone call with Mr.
                                                          Burke regarding status [0.2]. Telephone
                                                          call with Mr. Katchadurian regarding
                                                          status [0.4]. Telephone call with Mr.
                                                          Powers regarding status [0.4].
   01/03/2019             Corneau, Joseph                 11030.002/ 1141 Realty Owner LLC                Fees       0.30     0.00   525.00     157.50
                                                          Case Administration
                                                          Emailing with Mr. Klestadt regarding
                                                          status [0.1]. Conferring with Mr. Klestadt
                                                          regarding status [0.2].
   01/08/2019             Corneau, Joseph                 11030.002/ 1141 Realty Owner LLC              SUBWAY       0.00     2.00     2.75       5.50
                                                          Case Administration
                                                          Subway to/from Court for hearing.
   01/09/2019             Klestadt, Tracy                 11030.002/ 1141 Realty Owner LLC                Fees       1.00     0.00   750.00     750.00
                                                          Case Administration
                                                          Meeting with Mr. Vaswani (joined in
                                                          progress by Mr. Katchadurian) regarding
                                                          status of case, plan process, claims
                                                          reconciliation issues, etc.




2/12/2019 10:46:05 AM                                                                                                                                    Page 1 of 14
client sort begins with '1141' and date is january 2019
                                          18-12341-smb              Doc 126       Filed 03/04/19 Entered 03/04/19 11:11:07     Main Document
                                                                                               Pg 9 of 21
                           Klestadt Winters Jureller Southard & Stevens, LLP
                                                           Informational Monthly Fee Statement
                                                                          for
                                                          1141 Realty Owner LLC - January 2019
   Date                   Professional                    Matter ID/Client Sort                       Component   Hours    Units    Price      Value
                                                          Matter Description
                                                          Narrative
   01/22/2019             Corneau, Joseph                 11030.002/ 1141 Realty Owner LLC               Fees       0.80     0.00   525.00     420.00
                                                          Case Administration
                                                          Emailing with Mr. Creger regarding
                                                          operating report [0.1]. Reviewing
                                                          December operating report [0.3]. Filing
                                                          December operating report [0.2].
                                                          Telephone call with Mr. Serotta regarding
                                                          tax certiorari matter [0.2].
   01/24/2019             Bergman, Rayella                11030.002/ 1141 Realty Owner LLC               Fees       0.10     0.00   175.00      17.50
                                                          Case Administration
                                                          Sending Chambers copies of plan of
                                                          reorganization, disclosure statement, and
                                                          reply regarding Wilmington Trust claim
                                                          per Mr. Corneau's request.
   01/24/2019             Corneau, Joseph                 11030.002/ 1141 Realty Owner LLC               Fees       0.10     0.00   525.00      52.50
                                                          Case Administration
                                                          Emailing with CR3 regarding U.S.
                                                          Trustee fee invoices.
   01/28/2019             Corneau, Joseph                 11030.002/ 1141 Realty Owner LLC               Fees       0.60     0.00   525.00     315.00
                                                          Case Administration
                                                          Reviewing emails regarding appraiser
                                                          invoices [0.2]. Emailing (2x) with Ms.
                                                          Arbeit regarding status [0.2]. Reviewing
                                                          forms regarding tax certiorari and
                                                          emailing with CR3 regarding same [0.2].




2/12/2019 10:46:05 AM                                                                                                                                   Page 2 of 14
client sort begins with '1141' and date is january 2019
                                          18-12341-smb              Doc 126       Filed 03/04/19 Entered 03/04/19 11:11:07     Main Document
                                                                                               Pg 10 of 21
                           Klestadt Winters Jureller Southard & Stevens, LLP
                                                           Informational Monthly Fee Statement
                                                                          for
                                                          1141 Realty Owner LLC - January 2019
   Date                   Professional                    Matter ID/Client Sort                       Component   Hours     Units   Price        Value
                                                          Matter Description
                                                          Narrative
   01/31/2019             Bergman, Rayella                11030.002/ 1141 Realty Owner LLC               Fees       0.10     0.00   175.00        17.50
                                                          Case Administration
                                                          Preparing and transmitting monthly
                                                          operating report to Chambers per Mr.
                                                          Reilly's request.
   01/31/2019             Bergman, Rayella                11030.002/ 1141 Realty Owner LLC            PHOTOCOPY     0.00   619.00     0.10        61.90
                                                          Case Administration
                                                          Photocopies for January 2019.
                                                     Matter Description (First Line): Case Administration          4.20    621.00              2,427.40
Matter Description (First Line): Claims and Claims Objections
   01/02/2019             Klestadt, Tracy                 11030.003/ 1141 Realty Owner LLC               Fees       0.20     0.00   750.00       150.00
                                                          Claims and Claims Objections
                                                          Conferring with Mr. Corneau regarding
                                                          status of response to claim objection,
                                                          discovery and hearing logistics, etc.
   01/07/2019             Klestadt, Tracy                 11030.003/ 1141 Realty Owner LLC               Fees       3.00     0.00   750.00     2,250.00
                                                          Claims and Claims Objections
                                                          Reviewing objection to Wilmington
                                                          claim, Wilmington response, underlying
                                                          documents, in preparation for hearing
                                                          tomorrow [2.0]; call with Messrs.
                                                          Silverman, Powers, Mermel and Corneau
                                                          thereon [.50]; reviewing decision in Nw.
                                                          Mut. Life Ins. Co. v. Uniondale Realty
                                                          Assocs. forwarded by Mr. Powers [.30];
                                                          call with Messrs. Burke and Corneau re
                                                          issues and logistics for hearing tomorrow
                                                          [.20].

2/12/2019 10:46:05 AM                                                                                                                                     Page 3 of 14
client sort begins with '1141' and date is january 2019
                                          18-12341-smb              Doc 126        Filed 03/04/19 Entered 03/04/19 11:11:07     Main Document
                                                                                                Pg 11 of 21
                           Klestadt Winters Jureller Southard & Stevens, LLP
                                                           Informational Monthly Fee Statement
                                                                          for
                                                          1141 Realty Owner LLC - January 2019
   Date                   Professional                    Matter ID/Client Sort                         Component   Hours    Units   Price       Value
                                                          Matter Description
                                                          Narrative
   01/07/2019             Corneau, Joseph                 11030.003/ 1141 Realty Owner LLC                 Fees       5.70    0.00   525.00     2,992.50
                                                          Claims and Claims Objections
                                                          Conferring with Mr. Klestadt regarding
                                                          hearing on claim objection [0.3].
                                                          Reviewing default and acceleration
                                                          notices [0.4]. Conferring with Mr.
                                                          Klestadt regarding default and
                                                          acceleration notices [0.2]. Conference call
                                                          with Messrs. Klestadt, Silverman, Powers
                                                          and Mermel regarding hearing on claim
                                                          objection [0.5]. Reviewing cases on yield
                                                          maintenance and acceleration [1.2].
                                                          Telephone call with Messrs. Klestadt and
                                                          Burke regarding claim objection [0.2].
                                                          Preparing outline for hearing [1.9].
                                                          Telephone call with Mr. Katchadurian
                                                          regarding hearing [0.5]. Reviewing
                                                          multiple emails regarding documents
                                                          required [0.4]. Emailing with Mr. Burke
                                                          regarding budget [0.1].

   01/08/2019             Klestadt, Tracy                 11030.003/ 1141 Realty Owner LLC                 Fees       2.80    0.00   750.00     2,100.00
                                                          Claims and Claims Objections
                                                          Attending hearing on objection to
                                                          Wilmington Trust claim and conferring
                                                          with Messrs. Katchadurian, Powers,
                                                          Mermel, Burke and Corneau after
                                                          hearing.



2/12/2019 10:46:05 AM                                                                                                                                      Page 4 of 14
client sort begins with '1141' and date is january 2019
                                          18-12341-smb              Doc 126        Filed 03/04/19 Entered 03/04/19 11:11:07     Main Document
                                                                                                Pg 12 of 21
                           Klestadt Winters Jureller Southard & Stevens, LLP
                                                           Informational Monthly Fee Statement
                                                                          for
                                                          1141 Realty Owner LLC - January 2019
   Date                   Professional                    Matter ID/Client Sort                       Component   Hours    Units     Price       Value
                                                          Matter Description
                                                          Narrative
   01/08/2019             Corneau, Joseph                 11030.003/ 1141 Realty Owner LLC               Fees       4.90      0.00   525.00     2,572.50
                                                          Claims and Claims Objections
                                                          Attending hearing on claim objection
                                                          [3.9]. Drafting scheduling order and
                                                          subsequent conference with counsel [0.9].
                                                          Emailing with Mr. Burke regarding
                                                          scheduling order [0.1].
   01/10/2019             Corneau, Joseph                 11030.003/ 1141 Realty Owner LLC               Fees       0.30      0.00   525.00      157.50
                                                          Claims and Claims Objections
                                                          Preparing email to Chambers with
                                                          scheduling order.
   01/11/2019             Corneau, Joseph                 11030.003/ 1141 Realty Owner LLC               Fees       0.10      0.00   525.00       52.50
                                                          Claims and Claims Objections
                                                          Reviewing scheduling order as entered.
   01/15/2019             Klestadt, Tracy                 11030.003/ 1141 Realty Owner LLC               Fees       0.40      0.00   750.00      300.00
                                                          Claims and Claims Objections
                                                          Call with Messrs. Powers, Acampora,
                                                          Corneau re strategy for reply to
                                                          Wilmington Trust summary judgment
                                                          motion.
   01/15/2019             Bergman, Rayella                11030.003/ 1141 Realty Owner LLC               Fees       1.00      0.00   175.00      175.00
                                                          Claims and Claims Objections
                                                          Preparing cited cases per Mr. Klestadt's
                                                          request.
   01/15/2019             Corneau, Joseph                 11030.003/ 1141 Realty Owner LLC               Fees       0.40      0.00   525.00      210.00
                                                          Claims and Claims Objections
                                                          Conference call with Messrs. Klestadt,
                                                          Acampora and Powers regarding reply.

2/12/2019 10:46:05 AM                                                                                                                                      Page 5 of 14
client sort begins with '1141' and date is january 2019
                                          18-12341-smb              Doc 126       Filed 03/04/19 Entered 03/04/19 11:11:07     Main Document
                                                                                               Pg 13 of 21
                           Klestadt Winters Jureller Southard & Stevens, LLP
                                                           Informational Monthly Fee Statement
                                                                          for
                                                          1141 Realty Owner LLC - January 2019
   Date                   Professional                    Matter ID/Client Sort                      Component   Hours    Units     Price         Value
                                                          Matter Description
                                                          Narrative
   01/17/2019             Klestadt, Tracy                 11030.003/ 1141 Realty Owner LLC              Fees       5.00      0.00   750.00      3,750.00
                                                          Claims and Claims Objections
                                                          Studying yield premium case decisions
                                                          and Wilmington Trust motion, then
                                                          reviewing and responding to draft of
                                                          Debtor's reply and e-mails to Messrs.
                                                          Powers et al thereon.
   01/17/2019             Corneau, Joseph                 11030.003/ 1141 Realty Owner LLC              Fees       0.20      0.00   525.00        105.00
                                                          Claims and Claims Objections
                                                          Emailing (2x) with Mr. Powers regarding
                                                          Robinson Brog claim.
   01/21/2019             Corneau, Joseph                 11030.003/ 1141 Realty Owner LLC              Fees       2.30      0.00   525.00      1,207.50
                                                          Claims and Claims Objections
                                                          Reviewing and revising reply.
   01/22/2019             Corneau, Joseph                 11030.003/ 1141 Realty Owner LLC              Fees       0.30      0.00   525.00        157.50
                                                          Claims and Claims Objections
                                                          Emailing with Mr. Powers regarding
                                                          reply [0.1]. Filing reply [0.2].
                                       Matter Description (First Line): Claims and Claims Objections             26.60     0.00                16,180.00
Matter Description (First Line): DIP Financing
   01/08/2019             Corneau, Joseph                 11030.004/ 1141 Realty Owner LLC              Fees       0.80      0.00   525.00        420.00
                                                          DIP Financing
                                                          Reviewing DIP lender invoice [0.2].
                                                          Reviewing variance report for week
                                                          ending December 21 [0.2]. Reviewing
                                                          variance report for week ending
                                                          December 28 [0.2]. Reviewing variance
                                                          report for week ending January 14 [0.2].
2/12/2019 10:46:05 AM                                                                                                                                      Page 6 of 14
client sort begins with '1141' and date is january 2019
                                          18-12341-smb              Doc 126       Filed 03/04/19 Entered 03/04/19 11:11:07     Main Document
                                                                                               Pg 14 of 21
                           Klestadt Winters Jureller Southard & Stevens, LLP
                                                           Informational Monthly Fee Statement
                                                                          for
                                                          1141 Realty Owner LLC - January 2019
   Date                   Professional                    Matter ID/Client Sort                       Component   Hours    Units    Price      Value
                                                          Matter Description
                                                          Narrative
   01/22/2019             Corneau, Joseph                 11030.004/ 1141 Realty Owner LLC               Fees       1.10     0.00   525.00     577.50
                                                          DIP Financing
                                                          Telephone call with Mr. Katchadurian
                                                          regarding adequate protection [0.2].
                                                          Reviewing financing orders regarding
                                                          adequate protection [0.3]. Emailing with
                                                          Mr. Katchadurian regarding adequate
                                                          protection [0.2]. Telephone call with Mr.
                                                          Powers regarding adequate protection
                                                          [0.2]. Telephone call with Mr. Burke
                                                          regarding adequate protection [0.2].
   01/23/2019             Corneau, Joseph                 11030.004/ 1141 Realty Owner LLC               Fees       0.30     0.00   525.00     157.50
                                                          DIP Financing
                                                          Reviewing and responding to multiple
                                                          emails regarding adequate protection
                                                          payment.
   01/24/2019             Corneau, Joseph                 11030.004/ 1141 Realty Owner LLC               Fees       0.20     0.00   525.00     105.00
                                                          DIP Financing
                                                          Reviewing and responding to emails
                                                          regarding adequate protection payment.
   01/25/2019             Corneau, Joseph                 11030.004/ 1141 Realty Owner LLC               Fees       0.10     0.00   525.00      52.50
                                                          DIP Financing
                                                          Emailing with Mr. Powers regarding DIP
                                                          draw.




2/12/2019 10:46:05 AM                                                                                                                                   Page 7 of 14
client sort begins with '1141' and date is january 2019
                                          18-12341-smb             Doc 126       Filed 03/04/19 Entered 03/04/19 11:11:07     Main Document
                                                                                              Pg 15 of 21
                           Klestadt Winters Jureller Southard & Stevens, LLP
                                                           Informational Monthly Fee Statement
                                                                          for
                                                          1141 Realty Owner LLC - January 2019
   Date                   Professional                    Matter ID/Client Sort                      Component   Hours    Units    Price        Value
                                                          Matter Description
                                                          Narrative
   01/28/2019             Corneau, Joseph                 11030.004/ 1141 Realty Owner LLC              Fees       0.40     0.00   525.00       210.00
                                                          DIP Financing
                                                          Reviewing multiple emails regarding
                                                          adequate protection payment [0.2].
                                                          Telephone call with Mr. Creger regarding
                                                          adequate protection payment [0.2].
   01/29/2019             Corneau, Joseph                 11030.004/ 1141 Realty Owner LLC              Fees       0.10     0.00   525.00        52.50
                                                          DIP Financing
                                                          Telephone call with Mr. Vaswani
                                                          regarding adequate protection payment.
                                                             Matter Description (First Line): DIP Financing       3.00     0.00               1,575.00
Matter Description (First Line): Executory Contracts
   01/31/2019             Corneau, Joseph                 11030.006/ 1141 Realty Owner LLC              Fees       0.70     0.00   525.00       367.50
                                                          Executory Contracts
                                                          Conferring with Mr. Klestadt regarding
                                                          status [0.3]. Reviewing email and
                                                          attachments regarding SESAC license
                                                          [0.4].
                                                     Matter Description (First Line): Executory Contracts         0.70     0.00                367.50
Matter Description (First Line): Operations and Real Estate Issues
   01/09/2019             Corneau, Joseph                 11030.007/ 1141 Realty Owner LLC              Fees       0.20     0.00   525.00       105.00
                                                          Operations and Real Estate Issues
                                                          Emailing with Mr. Katchadurian
                                                          regarding contracts and management
                                                          issues.



2/12/2019 10:46:05 AM                                                                                                                                    Page 8 of 14
client sort begins with '1141' and date is january 2019
                                          18-12341-smb              Doc 126        Filed 03/04/19 Entered 03/04/19 11:11:07     Main Document
                                                                                                Pg 16 of 21
                           Klestadt Winters Jureller Southard & Stevens, LLP
                                                           Informational Monthly Fee Statement
                                                                          for
                                                          1141 Realty Owner LLC - January 2019
   Date                   Professional                    Matter ID/Client Sort                         Component   Hours    Units   Price       Value
                                                          Matter Description
                                                          Narrative
   01/14/2019             Corneau, Joseph                 11030.007/ 1141 Realty Owner LLC                 Fees       0.20    0.00   525.00      105.00
                                                          Operations and Real Estate Issues
                                                          Emailing with Ms. McGhee regarding
                                                          American Express problems.
   01/16/2019             Corneau, Joseph                 11030.007/ 1141 Realty Owner LLC                 Fees       0.10    0.00   525.00       52.50
                                                          Operations and Real Estate Issues
                                                          Emailing with Ms. Jones regarding
                                                          American Express problems.
   01/31/2019             Corneau, Joseph                 11030.007/ 1141 Realty Owner LLC                 Fees       0.20    0.00   525.00      105.00
                                                          Operations and Real Estate Issues
                                                          Reviewing multiple emails regarding
                                                          operations and renovations [0.2].
                                 Matter Description (First Line): Operations and Real Estate Issues                  0.70     0.00               367.50
Matter Description (First Line): Plan and Disclosure Statement
   01/02/2019             Corneau, Joseph                 11030.008/ 1141 Realty Owner LLC                 Fees       9.00    0.00   525.00     4,725.00
                                                          Plan and Disclosure Statement
                                                          Reviewing plan and disclosure statement
                                                          in advance of meeting with Mr. Vaswani
                                                          [1.4]. Meeting with Messrs. Klestadt and
                                                          Vaswani, then with Messrs. Vaswani and
                                                          Katchadurian, and then with Mr.
                                                          Katchadurian [2.8]. Telephone call with
                                                          Mr. Powers regarding plan [0.4].
                                                          Emailing with Mr. Davis regarding plan
                                                          [0.2]. Drafting disclosure statement [4.2].




2/12/2019 10:46:05 AM                                                                                                                                      Page 9 of 14
client sort begins with '1141' and date is january 2019
                                          18-12341-smb              Doc 126        Filed 03/04/19 Entered 03/04/19 11:11:07     Main Document
                                                                                                Pg 17 of 21
                           Klestadt Winters Jureller Southard & Stevens, LLP
                                                           Informational Monthly Fee Statement
                                                                          for
                                                          1141 Realty Owner LLC - January 2019
   Date                   Professional                    Matter ID/Client Sort                        Component   Hours    Units    Price      Value
                                                          Matter Description
                                                          Narrative
   01/03/2019             Klestadt, Tracy                 11030.008/ 1141 Realty Owner LLC                Fees       0.50     0.00   750.00     375.00
                                                          Plan and Disclosure Statement
                                                          Conferring with Mr. Corneau re status of
                                                          plan process; call with Mr. Silverman and
                                                          Mr. Powers thereon.
   01/07/2019             Corneau, Joseph                 11030.008/ 1141 Realty Owner LLC                Fees       1.20     0.00   525.00     630.00
                                                          Plan and Disclosure Statement
                                                          Reviewing revised plan [0.6]. Telephone
                                                          call with Mr. Powers regarding plan [0.3].
                                                          Telephone call with Mr. Powers
                                                          regarding plan [0.2]. Conferring with Mr.
                                                          Klestadt regarding plan [0.1].
   01/10/2019             Corneau, Joseph                 11030.008/ 1141 Realty Owner LLC                Fees       0.60     0.00   525.00     315.00
                                                          Plan and Disclosure Statement
                                                          Reviewing and revising plan and
                                                          disclosure statement.
   01/11/2019             Corneau, Joseph                 11030.008/ 1141 Realty Owner LLC                Fees       1.00     0.00   525.00     525.00
                                                          Plan and Disclosure Statement
                                                          Telephone call with Mr. Powers
                                                          regarding status of financing [0.4].
                                                          Reviewing list of contracts for rejection
                                                          under plan [0.2]. Multiple emails with
                                                          Messrs. Katchadurian and Creger
                                                          regarding information for disclosure
                                                          statement [0.3]. Emailing regarding
                                                          appraisal [0.1].




2/12/2019 10:46:05 AM                                                                                                                                    Page 10 of 14
client sort begins with '1141' and date is january 2019
                                          18-12341-smb              Doc 126        Filed 03/04/19 Entered 03/04/19 11:11:07     Main Document
                                                                                                Pg 18 of 21
                           Klestadt Winters Jureller Southard & Stevens, LLP
                                                           Informational Monthly Fee Statement
                                                                          for
                                                          1141 Realty Owner LLC - January 2019
   Date                   Professional                    Matter ID/Client Sort                         Component   Hours    Units   Price       Value
                                                          Matter Description
                                                          Narrative
   01/15/2019             Corneau, Joseph                 11030.008/ 1141 Realty Owner LLC                 Fees       2.00    0.00   525.00     1,050.00
                                                          Plan and Disclosure Statement
                                                          Conference call (for part) with Messrs.
                                                          Katchadurian, Creger and Powers
                                                          regarding contracts for rejection under
                                                          plan [0.4]. Emailing with Mr. Powers
                                                          regarding financing [0.1]. Emailing (2x)
                                                          with Mr. Vaswani regarding releases
                                                          [0.2]. Reviewing and revising plan and
                                                          disclosure statement [1.1]. Emailing with
                                                          Mr. Vaswani regarding plan and
                                                          disclosure statement [0.2].
   01/16/2019             Corneau, Joseph                 11030.008/ 1141 Realty Owner LLC                 Fees       4.20    0.00   525.00     2,205.00
                                                          Plan and Disclosure Statement
                                                          Conferring with Mr. Klestadt regarding
                                                          plan [0.2]. Revising plan and disclosure
                                                          statement [3.4]. Drafting email to Mr.
                                                          Vaswani regarding plan and disclosure
                                                          statement [0.3]. Multiple follow-up
                                                          emails with Mr. Vaswani regarding plan
                                                          and disclosure statement [0.2]. Telephone
                                                          call with Mr. Creger regarding disclosure
                                                          statement [0.1].
   01/17/2019             Corneau, Joseph                 11030.008/ 1141 Realty Owner LLC                 Fees       0.50    0.00   525.00      262.50
                                                          Plan and Disclosure Statement
                                                          Multiple emails with Mr. Vaswani
                                                          regarding plan filing [0.3]. Telephone call
                                                          with Mr. Powers regarding plan [0.2].


2/12/2019 10:46:05 AM                                                                                                                                      Page 11 of 14
client sort begins with '1141' and date is january 2019
                                          18-12341-smb              Doc 126        Filed 03/04/19 Entered 03/04/19 11:11:07     Main Document
                                                                                                Pg 19 of 21
                           Klestadt Winters Jureller Southard & Stevens, LLP
                                                           Informational Monthly Fee Statement
                                                                          for
                                                          1141 Realty Owner LLC - January 2019
   Date                   Professional                    Matter ID/Client Sort                        Component   Hours    Units    Price       Value
                                                          Matter Description
                                                          Narrative
   01/18/2019             Corneau, Joseph                 11030.008/ 1141 Realty Owner LLC                Fees       2.10     0.00   525.00     1,102.50
                                                          Plan and Disclosure Statement
                                                          Emailing with Mr. Katchadurian
                                                          regarding plan and disclosure statement
                                                          [0.1]. Preparing plan and disclosure
                                                          statement for filing [1.2]. Emailing (2x)
                                                          with Mr. Powers regarding cure amounts
                                                          for contracts being assumed under plan
                                                          [0.2]. Telephone call with Mr. Powers
                                                          regarding status [0.2]. Filing plan [0.2].
                                                          Filing disclosure statement [0.2].
   01/24/2019             Corneau, Joseph                 11030.008/ 1141 Realty Owner LLC                Fees       0.20     0.00   525.00      105.00
                                                          Plan and Disclosure Statement
                                                          Letter to Court with copies of plan and
                                                          disclosure statement.
   01/28/2019             Corneau, Joseph                 11030.008/ 1141 Realty Owner LLC                Fees       0.20     0.00   525.00      105.00
                                                          Plan and Disclosure Statement
                                                          Emailing (2x) with Mr. Burke regarding
                                                          plan and disclosure statement.
   01/29/2019             Corneau, Joseph                 11030.008/ 1141 Realty Owner LLC                Fees       1.00     0.00   525.00      525.00
                                                          Plan and Disclosure Statement
                                                          Telephone call with Mr. Burke regarding
                                                          plan [0.3]. Telephone call with Mr.
                                                          Powers regarding plan [0.4]. Reviewing
                                                          revised plan and emailing with Mr.
                                                          Powers regarding same [0.3].




2/12/2019 10:46:05 AM                                                                                                                                      Page 12 of 14
client sort begins with '1141' and date is january 2019
                                          18-12341-smb              Doc 126        Filed 03/04/19 Entered 03/04/19 11:11:07     Main Document
                                                                                                Pg 20 of 21
                           Klestadt Winters Jureller Southard & Stevens, LLP
                                                           Informational Monthly Fee Statement
                                                                          for
                                                          1141 Realty Owner LLC - January 2019
   Date                   Professional                    Matter ID/Client Sort                        Component   Hours    Units    Price         Value
                                                          Matter Description
                                                          Narrative
   01/31/2019             Klestadt, Tracy                 11030.008/ 1141 Realty Owner LLC                Fees       0.60     0.00   750.00        450.00
                                                          Plan and Disclosure Statement
                                                          Reviewing accumulated e-mails upon
                                                          return from vacation [.30]; conferring
                                                          with Mr. Corneau re status, his call with
                                                          Mr. Burke re confirmation issues,
                                                          strategy for February 14 hearing, etc.
                                                          [.30].
                                      Matter Description (First Line): Plan and Disclosure Statement               23.10     0.00               12,375.00
Matter Description (First Line): Retentions and Fees
   01/09/2019             Nocella, Stephanie              11030.005/ 1141 Realty Owner LLC                Fees       0.70     0.00   175.00        122.50
                                                          Retentions and Fees
                                                          Preparing the monthly fee statement.
   01/24/2019             Corneau, Joseph                 11030.005/ 1141 Realty Owner LLC                Fees       2.60     0.00   525.00      1,365.00
                                                          Retentions and Fees
                                                          Drafting fee application.
   01/25/2019             Corneau, Joseph                 11030.005/ 1141 Realty Owner LLC                Fees       3.20     0.00   525.00      1,680.00
                                                          Retentions and Fees
                                                          Drafting fee application [2.8]. Filing CR3
                                                           monthly fee statement [0.2]. Filing
                                                          KWJS&S fee statement [0.2].




2/12/2019 10:46:05 AM                                                                                                                                       Page 13 of 14
client sort begins with '1141' and date is january 2019
                                          18-12341-smb              Doc 126       Filed 03/04/19 Entered 03/04/19 11:11:07      Main Document
                                                                                               Pg 21 of 21
                           Klestadt Winters Jureller Southard & Stevens, LLP
                                                           Informational Monthly Fee Statement
                                                                          for
                                                          1141 Realty Owner LLC - January 2019
   Date                   Professional                    Matter ID/Client Sort                       Component    Hours     Units   Price        Value
                                                          Matter Description
                                                          Narrative
   01/28/2019             Corneau, Joseph                 11030.005/ 1141 Realty Owner LLC               Fees        3.50     0.00   525.00     1,837.50
                                                          Retentions and Fees
                                                          Drafting fee application. [2.4]. Emailing
                                                          with Mr. Deutch regarding interim fee
                                                          application [0.2]. Emailing with Mr.
                                                          Jalbert regarding interim fee application
                                                          [0.2]. Emailing with Ms. Nocella
                                                          regarding interim fee application [0.2].
                                                          Reviewing Omni fee application [0.3].
                                                          Telephone call with Mr. Deutch regarding
                                                          Omni fee application [0.2].
   01/29/2019             Corneau, Joseph                 11030.005/ 1141 Realty Owner LLC               Fees        0.20     0.00   525.00       105.00
                                                          Retentions and Fees
                                                          Reviewing revised Omni fee application.
   01/31/2019             Corneau, Joseph                 11030.005/ 1141 Realty Owner LLC               Fees        1.40     0.00   525.00       735.00
                                                          Retentions and Fees
                                                          Reviewing and revising Verdolino fee
                                                          application.
                                                      Matter Description (First Line): Retentions and Fees         11.60      0.00              5,845.00
                                                                                                    Grand Total:   69.90    621.00            $39,137.40




2/12/2019 10:46:05 AM                                                                                                                                      Page 14 of 14
client sort begins with '1141' and date is january 2019
